DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 01/06/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden, on the Examiner, to search all claims.  This is not found persuasive because although, the Inventions may appear similar their differences would require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). In finding art that may be readable on one invention it may not be applicable to another, or furthermore, to the species. It is for this reason the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

may be an exact value or may not be an exact value, due to manufacturing processes. This description of the term "substantially the same", in the specification,  does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of expediting prosecution the Office is going to interpret the claim limitation such that the upper width of the neck portion and the bottom width of the head portion have different in widths. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (PG Pub 2004/0191930; hereinafter Son).

    PNG
    media_image1.png
    384
    609
    media_image1.png
    Greyscale

	Regarding claim 1, refer to Fig. 8 and the examiner’s mark-up of Fig. 6 provided above, Son teaches a semiconductor device (title), comprising: 

a plurality of capacitor contacts 52 (para [0021]; “contact plug”) positioned over the substrate (see Fig. 6), at least one of the plurality of capacitor contacts having a neck portion (annotated “52-neck” in Fig. 6 above) and a head portion (annotated “52-head” in Fig. 6 above) over the neck portion (see Fig. 6), wherein an upper width of the head portion is larger than an upper width of the neck portion (see Fig. 6); 
a plurality of bit line contacts 32b (para [0020]) positioned over the substrate (see Fig. 6) and a plurality of bit lines 42 (para [0020]) positioned over the plurality of bit line contacts (see Fig. 6), wherein at least one of the plurality of bit line extending between two adjacent capacitor contacts (see Fig. 6); and 
a capacitor structure 60 (para [0022]) positioned over the head portion (see Fig. 6).
	Although, Son teaches at least one of the plurality of bit line extends between two adjacent capacitor contacts (see Fig. 6), he does not explicitly teach the shape of the bit line as being wavy.
However, one of ordinary skill in the art would have found it obvious to change the shape of the bit line (ex. to be rectangular, wavy, triangular, etc…) to better fit in the intended space. 
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original 
	Regarding claim 2, refer to Fig. 8 and the examiner’s mark-up of Fig. 6 provided above, Son teaches
the upper width of the head portion 52-head (top) is larger than a bottom width of the head portion 52-head (bottom)(see Fig. 6 above).
	Regarding claim 3, refer to Fig. 8 and the examiner’s mark-up of Fig. 6 provided above, Son teaches the upper width of the neck portion 52-head (top) is substantially the same (different) as a bottom width of the head portion 52-head (bottom)(see Fig. 6 above).
	Regarding claim 4, refer to Fig. 8 and the examiner’s mark-up of Fig. 6 provided above, Son teaches the head portion 52 has a curved sidewall (see Fig. 6).
Regarding claim 5, refer to Fig. 8 and the examiner’s mark-up of Fig. 6 provided above, Son teaches the head portion 52 has tapered profile (becoming progressively smaller at one end) (see Fig. 6).
Regarding claim 11, refer to Fig. 8 and the examiner’s mark-up of Fig. 6 provided above, Son teaches a method for fabricating a semiconductor device (title), comprising: 
providing a substrate 10 (para [0020]); 
forming a plurality of bit line contacts 32b (para [0020]) over a first portion of the substrate (see Fig. 6); 
forming a plurality of bit lines 42 (para [0020]) over the plurality of bit line contacts (see Fig. 6);
forming a capacitor contact 52 (para [0021]; “contact plug”) including a neck portion (annotated “52-neck” in Fig. 6 above) over a second portion of the substrate (see Fig. 6) and forming a head portion (annotated “52-head” in Fig. 6 above) over the neck portion (see Fig. 6), wherein an upper width of the head portion is larger than an upper portion of the neck portion (see Fig. 6); and 
.
2.	Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 1 above, and further in view of Dunn et al. (PG Pub 2011/0032660; hereinafter Dunn).
Regarding claim 6, refer to Fig. 8 and the examiner’s mark-up of Fig. 6 provided above, Son teaches a conductive feature 90 comprising a metal (para [0031]; “a plurality of conductive patterns 90”…the bottom most pattern) positioned above the substrate 10 (see Fig. 6).
Although, Son teaches the conductive feature, he does not explicitly teach the metal material composition as comprising tungsten.
In the same field of endeavor, refer to Fig. 1, Dunn teaches a semiconductor device (title) comprising: a conductive feature 18 (para [0013]) comprising a metal (para [0013]; “tungsten”) positioned above a substrate 12 (see Fig. 1).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal conductive feature of Son comprise Tungsten, as taught by Dunn, for the purpose of choosing a suitable and well recognized metal material composition.
Regarding claim 7, refer to the figures cited above, in the combination of Son and Dunn, Son teaches a coverage layer 90 (para [0031]; “a plurality of conductive patterns 90”…the top most pattern) comprising tungsten nitride positioned on a top surface of the conductive feature para [0031]; “90 can be, for example, a metal, such as Al, Pt, Ti, Ir, and Ru, a conductive metal oxide, such as IrO.sub.2, RuO.sub.2, a conductive metal nitride, such as TiN and TiAlN, and any combination thereof.”)
Regarding claim 9, refer to the figures cited above, in the combination of Son and Dunn, Son teaches the conductive feature 90 (the bottom most pattern) is positioned above the plurality of capacitor structures 60 (see Fig. 6).
3.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 1 above, and further in view of Nagano et al. (PG Pub 2001/0015451; hereinafter Nagano).
Regarding claim 6, refer to Fig. 8 and the examiner’s mark-up of Fig. 6 provided above, Son teaches a conductive feature 32a positioned above the substrate (see Fig. 6).
Although, Son teaches the conductive feature 32a, he does not explicitly teach the material composition as comprising tungsten.
In the same field of endeavor, refer to Fig. 5, Nagano teaches a semiconductor memory device (title) comprising: a conductive feature 11 (para [0041]) comprising a metal (para [0041]; “tungsten”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal conductive feature of Son comprise Tungsten, as taught by Nagano, for the purpose of choosing a suitable and well recognized metal material composition.
Regarding claim 8, refer to the figures cited above, in the combination of Son and Negano, Son teaches the conductive feature32a is 5positioned below the plurality of capacitor structures 60 (see Fig. 6).
Allowable Subject Matter
4.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 10 is fully incorporated into the base claim 1.  
a plurality of word lines positioned in the substrate and a doped region positioned between an adjacent pair of the plurality of word lines, wherein the conductive feature is positioned on the doped region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Yang et al. US Patent No. 5,956,594; teaches a method for fabricating a high density DRAM device
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895